Citation Nr: 1435927	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  10-36 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for gastroesophageal reflux disease (GERD), including as secondary to service-connected status postoperative cholecystectomy.  

2. Entitlement to service connection for a disability manifested by chronic nausea (nausea), including as secondary to service-connected status postoperative cholecystectomy.  

3. Entitlement to service connection for a liver disability, including as secondary to service-connected status postoperative cholecystectomy.  

4. Entitlement to service connection for a disability manifested by hemorrhoids (hemorrhoids), including as secondary to service-connected status postoperative cholecystectomy.  

5. Entitlement to service connection for diverticulitis with right-sided abdominal pain and chronic constipation, including as secondary to service-connected status postoperative cholecystectomy.  



REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to July 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision, issued in June 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the Veteran's claims for service connection.  

In June 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that proceeding is of record.  The hearing was adequate as the undersigned VLJ and representative for the Veteran explained the issues and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2) (2013); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

A February 2006 "Social Security Administration (SSA) Inquiry" indicates the Veteran has been awarded SSA benefits, but it is unclear if these are disability benefits.  No other such records are on file and must be obtained and associated with the claims file.  

Also, VA medical examinations and opinions are required in this case so that a VA examiner can address the Veteran's competent, credible lay assertions that he has experienced GERD, nausea, a liver disorder, hemorrhoids, and diverticulitis with right-sided abdominal pain and chronic constipation since service or in close proximity thereto in the determination as to whether these currently diagnosed disorders are related to service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request from the SSA complete copies of any disability determination(s) it has made concerning the Veteran and copies of the medical records that served as the basis for any such decision(s).  If these records are not available, a negative reply is required, and issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, and document such in the claims file.  

2. Arrange for a VA examination with an appropriate clinician to determine the nature and etiology of any GERD, nausea, liver disorder, hemorrhoids, and diverticulitis with right-sided abdominal pain and chronic constipation diagnosed.  All indicated studies and tests are to be performed.  

A copy of this remand and all relevant medical records should be made available to the examiner, to include any pertinent records in the Virtual VA Folder.  The examiner is asked to confirm whether paper and/or electronic records were available for review.  

After reviewing the claims files, the examiner should provide an opinion as to the following question: 

(a) Is there clear and unmistakable (medically undebatable) evidence that any diagnosed GERD preexisted service? 

(b) If so, is there clear and unmistakable (medically undebatable) evidence that preexisting GERD did not increase in severity during service beyond the natural progress of the disease? The examiner is asked to determine a baseline level of severity for GERD, if possible, and to explain. The examiner is reminded that the clear and unmistakable evidence standard is an onerous one and means that the evidence cannot be misunderstood or misinterpreted and is undebatable. 

(c) If it is not medically undebatable that the Veteran's GERD preexisted his military service, then is it at least as likely as not that GERD had its onset in service or is otherwise etiologically related to the Veteran's military service?

(d) Is it at least as likely as not that a current disability manifested by nausea had its onset in service or is otherwise etiologically related to the Veteran's military service?  

(e) Is it at least as likely as not that a current disability of the liver had its onset in service or is otherwise etiologically related to the Veteran's military service? 

(f) Is it at least as likely as not that a current disability manifested by hemorrhoids had its onset in service or is otherwise etiologically related to the Veteran's military service?  

(g) Is it at least as likely as not that a current disability of diverticulitis with right-sided abdominal pain and chronic constipation had its onset in service, was manifest within one year of service, or is otherwise etiologically related to the Veteran's military service? 

In making all determinations, the examiner is asked to carefully consider the Veteran's own assertions and any lay assertions of record.  The examiner is advised that the Veteran is competent to report his symptoms, and that his reports must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a reason for doing so.  A rationale for any opinion offered is requested.  If the examiner is unable to render the requested opinion without resort to pure speculation, he or she must so state; however, a complete rationale for such a finding must be provided.  

3. Then readjudicate the claims in light of all additional evidence received.  If the claims remaining on appeal are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give him time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claims.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  



